 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David Isabel,                                     No. CV-18-03217-PHX-DWL
10                   Plaintiff,                        ORDER
11   v.
12   Michele Reagan, et al.,
13                   Defendants.
14
15         Pending before the Court is Plaintiff’s motion for leave to file a first amended
16   complaint (“FAC”). (Doc. 55). Defendant Reagan opposes the motion (Doc. 57) but the
17   County Defendants don’t oppose it (Doc. 55 at 2).
18         The motion will be granted. Rule 15(a)(2) provides that courts “should freely give
19   leave when justice so requires.” The Supreme Court has identified several factors courts
20   should consider in determining whether to grant leave to amend: (1) undue delay, (2) bad
21   faith or dilatory motive on the movant’s part, (3) repeated failure to cure deficiencies by
22   previous amendments, (4) undue prejudice to the opposing party if the amendment is
23   allowed, and (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962). “Not
24   all of the factors merit equal weight,” however. Eminence Capital, LLC v. Aspeon, Inc.,
25   316 F.3d 1048, 1052 (9th Cir. 2003). “[P]rejudice to the opposing party . . . carries the
26   greatest weight.” Id.
27         Here, Reagan’s sole basis for opposing the motion is futility. Although it is true
28   that “the test for futility is whether the amendment can survive a motion to dismiss under
 1   Rule 12(b)(6),” Fulton v. Advantage Sales & Mktg., LLC, 2012 WL 5182805, *3 (D. Or.
 2   2012), “[o]rdinarily, courts will defer consideration of challenges to the merits of a
 3   proposed amended pleading until after leave to amend is granted and the amended pleading
 4   is filed.” Fair Hous. Council of Cent. California, Inc. v. Nunez, 2012 WL 217479, *4 (E.D.
 5   Cal. 2012); see also Green Valley Corp. v. Caldo Oil Co., 2011 WL 1465883, *6 (N.D.
 6   Cal. 2011) (noting “the general preference against denying a motion for leave to amend
 7   based on futility”).
 8          The Court thus concludes that it would be most efficient, and create the cleanest
 9   record, to grant Plaintiff’s request for leave to file the FAC and then consider any motions
10   to dismiss after it has been filed. Williams v. Keybank Nat’l Ass’n, 2016 WL 7107765, *3
11   (D. Or. 2016) (granting leave to amend and “find[ing] that it would be preferable to
12   consider the futility arguments in the context of a motion to dismiss for failure to state a
13   claim, whereby the parties could fully brief the sufficiency of plaintiffs’ allegations under
14   the appropriate briefing schedule, through a procedural mechanism that would allow
15   optimal focus on those arguments (instead of their being first raised only in opposition
16   briefing)”); Bentley v. Arizona Dep’t of Child Safety, 2018 WL 8262769, *2 (D. Ariz. 2018)
17   (finding that defendants’ “arguments to the sufficiency of the proposed amendment, even
18   if merited, remain better left for full briefing on a motion to dismiss”). This is a purely
19   procedural decision that should not be viewed as an implicit rejection of Reagan’s
20   substantive arguments. After Plaintiff files the FAC, Reagan may refile and restyle her
21   response as a motion to dismiss the FAC and the County Defendants may file a motion to
22   dismiss the FAC.
23          Accordingly, IT IS ORDERED that:
24          (1)    Plaintiff’s motion for leave to file an FAC (Doc. 55) is granted; and
25          (2)    Plaintiff shall file his FAC by July 8, 2019.
26          Dated this 27th day of June, 2019.
27
28


                                                 -2-
